Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 17/409,713 filed on August 23, 2021.


Claims 1-21 are pending. 


Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 refers to both a telematic engine and a telematics engine. Because Examiner understands what Applicant means, a 35 USC § 112 rejection for lack of antecedent basis will not be given. Appropriate correction is required.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The independent claims recite “monitor a component of a network for a probe packet sent to the component in response to a network configuration change,” or something similar. There are at least two ways in which this limitation can be interpreted. 
First, does the limitation mean: monitor a component of a network, in response to a network configuration change, for a probe packet sent to the component?
Or, does the limitation mean: monitor a component of a network for a probe packet sent to the component, wherein said probe packet is sent in response to a network configuration change?
That is, is the monitoring or the sending of the probe packet done in response to the network configuration change? Because it is unclear, the claims are rendered indefinite. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. (Pub. No.: US 2019/0014609) in view of Wood et al. (Pub. No.: US 2006/0080425).
Regarding claim 1, Asakura discloses an apparatus comprising: one or more computer readable media (para. [0012]); instructions in the apparatus; and one or more processors (Abstract) to execute the instructions to implement a telematic engine to: monitor a component of a network for a probe packet sent to the component (Fig. 7, element S560, para. [0094]); in response to detecting the probe packet, determine whether the probe packet includes a unique source media access control (MAC) address that is included in a probe access control list (ACL) of the telematics engine, the unique source MAC address included in the probe ACL set by a decision engine (Fig. 7, element S570, para. [0094]); in response to determining that the probe packet does not include the unique source MAC address, record probe packet receipt information indicating that the probe packet did not pass through a network port of the component (Fig. 7, element S590, para. [0097]); and transmit the probe packet receipt information to the decision engine (Fig. 7, element S590, para. [0097]).
It could be argued that Asakura does not explicitly disclose monitoring a component of a network for a probe packet sent to the component in response to a network configuration change. However, in analogous art, Wood discloses that a “network device manager 16 enables a user to change the configurations of the network device 12 from a remote location on the network 10, and set the network devices to a previously known configuration states (para. [0015]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asakura to allow for monitoring a component of a network for a probe packet sent to the component in response to a network configuration change. This would have produced predictable and desirable results, in that it would allow for probe packets to be used in a larger variety of situations.
Regarding claim 2, the combination of Asakura and Wood discloses the apparatus of claim 1, and further discloses wherein the one or more processors are to, in response to determining that the probe packet includes the unique source MAC address, record the probe packet receipt information indicating that the probe packet passed through the network port of the component (Asakura, Fig. 7, element S580, para. [0098]).
Regarding claim 3, the combination of Asakura and Wood discloses the apparatus of claim 1, and further discloses wherein the component is a physical component and the network is a physical network (Asakura, Fig. 1, elements 20 and 22, paras. [0041] and [0044]).
Regarding claim 4, the combination of Asakura and Wood discloses the apparatus of claim 3, and further discloses wherein the physical component includes at least one of a switch, a switch port, or a network interface (Asakura, Fig. 1, elements 20 and 22, paras. [0041] and [0044]). 
Regarding claim 5, the combination of Asakura and Wood discloses the apparatus of claim 1, and further discloses wherein the component is a virtual component and the network is a virtual network (Wood, Fig. 1, elements 12, para. [0012]; “the network devices 12 identified in the virtual configuration requests are "virtual network devices" since they do not necessarily correspond directly to the actual designation of the physical network device 12 in the network 10.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Asakura to allow for the component to be a virtual component and the network to be a virtual network. This would have produced predictable and desirable results, in that it would allow for a well-known network architecture to be used.).
Regarding claim 6, the combination of Asakura and Wood discloses the apparatus of claim 5, and further discloses wherein the virtual component includes at least one of a virtual switch, a virtual switch port, a virtual network interface, or a virtual network interface card (Wood, Fig. 1, elements 12, para. [0012]. This claim is rejected on the same grounds as claim 5.).
Regarding claim 8, Asakura discloses a non-transitory computer-readable medium comprising instructions that, when executed, cause one or more processors to at least: monitor a component of a network for a probe packet sent to the component (Fig. 7, element S560, para. [0094]); in response to detecting the probe packet, determine whether the probe packet includes a unique source media access control (MAC) address that is included in a probe access control list (ACL), the unique source MAC address included in the probe ACL set by a decision engine (Fig. 7, element S570, para. [0094]); in response to determining that the probe packet does not include the unique source MAC address, record probe packet receipt information indicating that the probe packet did not pass through a network port of the component (Fig. 7, element S590, para. [0097]); and transmit the probe packet receipt information to the decision engine (Fig. 7, element S590, para. [0097]).
It could be argued that Asakura does not explicitly disclose monitoring a component of a network for a probe packet sent to the component in response to a network configuration change. However, in analogous art, Wood discloses that a “network device manager 16 enables a user to change the configurations of the network device 12 from a remote location on the network 10, and set the network devices to a previously known configuration states (para. [0015]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asakura to allow for monitoring a component of a network for a probe packet sent to the component in response to a network configuration change. This would have produced predictable and desirable results, in that it would allow for probe packets to be used in a larger variety of situations.
Regarding claim 9, the combination of Asakura and Wood discloses the non-transitory computer-readable medium of claim 8, and further discloses wherein the instructions, when executed, cause the one or more processors to, in response to determining that the probe packet includes the unique source MAC address, record the probe packet receipt information indicating that the probe packet passed through the network port of the component (Asakura, Fig. 7, element S580, para. [0098]).
Regarding claim 10, the combination of Asakura and Wood discloses the non-transitory computer-readable medium of claim 8, and further discloses wherein the component is a physical component and the network is a physical network (Asakura, Fig. 1, elements 20 and 22, paras. [0041] and [0044]).
Regarding claim 11, the combination of Asakura and Wood discloses the non-transitory computer-readable medium of claim 10, and further discloses wherein the physical component includes at least one of a switch, a switch port, or a network interface (Asakura, Fig. 1, elements 20 and 22, paras. [0041] and [0044]).
Regarding claim 12, the combination of Asakura and Wood discloses the non-transitory computer-readable medium of claim 8, and further discloses wherein the component is a virtual component and the network is a virtual network (Wood, Fig. 1, elements 12, para. [0012]; “the network devices 12 identified in the virtual configuration requests are "virtual network devices" since they do not necessarily correspond directly to the actual designation of the physical network device 12 in the network 10.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Asakura to allow for the component to be a virtual component and the network to be a virtual network. This would have produced predictable and desirable results, in that it would allow for a well-known network architecture to be used.).
Regarding claim 13, the combination of Asakura and Wood discloses the non-transitory computer-readable medium of claim 12, and further discloses wherein the virtual component includes at least one of a virtual switch, a virtual switch port, a virtual network interface, or a virtual network interface card (Wood, Fig. 1, elements 12, para. [0012]. This claim is rejected on the same grounds as claim 12.).
Regarding claim 15, Asakura discloses a method comprising: monitoring a component of a network for a probe packet sent to the component (Fig. 7, element S560, para. [0094]); in response to detecting the probe packet, determining whether the probe packet includes a unique source media access control (MAC) address that is included in a probe access control list (ACL), the unique source MAC address included in the probe ACL set by a decision engine (Fig. 7, element S570, para. [0094]); in response to determining that the probe packet does not include the unique source MAC address, recording probe packet receipt information indicating that the probe packet did not pass through a network port of the component (Fig. 7, element S590, para. [0097]); and transmitting the probe packet receipt information to the decision engine (Fig. 7, element S590, para. [0097]).
It could be argued that Asakura does not explicitly disclose monitoring a component of a network for a probe packet sent to the component in response to a network configuration change. However, in analogous art, Wood discloses that a “network device manager 16 enables a user to change the configurations of the network device 12 from a remote location on the network 10, and set the network devices to a previously known configuration states (para. [0015]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asakura to allow for monitoring a component of a network for a probe packet sent to the component in response to a network configuration change. This would have produced predictable and desirable results, in that it would allow for probe packets to be used in a larger variety of situations.
Regarding claim 16, the combination of Asakura and Wood discloses the method of claim 15, and further discloses further including, in response to determining that the probe packet includes the unique source MAC address, recording the probe packet receipt information indicating that the probe packet passed through the network port of the component (Asakura, Fig. 7, element S580, para. [0098]).
Regarding claim 17, the combination of Asakura and Wood discloses the method of claim 15, and further discloses wherein the component is a physical component and the network is a physical network (Asakura, Fig. 1, elements 20 and 22, paras. [0041] and [0044]).
Regarding claim 18, the combination of Asakura and Wood discloses the method of claim 17, and further discloses wherein the physical component includes at least one of a switch, a switch port, or a network interface (Asakura, Fig. 1, elements 20 and 22, paras. [0041] and [0044]).
Regarding claim 19, the combination of Asakura and Wood discloses the method of claim 15, and further discloses wherein the component is a virtual component and the network is a virtual network (Wood, Fig. 1, elements 12, para. [0012]; “the network devices 12 identified in the virtual configuration requests are "virtual network devices" since they do not necessarily correspond directly to the actual designation of the physical network device 12 in the network 10.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Asakura to allow for the component to be a virtual component and the network to be a virtual network. This would have produced predictable and desirable results, in that it would allow for a well-known network architecture to be used.).
Regarding claim 20, the combination of Asakura and Wood discloses the method of claim 19, and further discloses wherein the virtual component includes at least one of a virtual switch, a virtual switch port, a virtual network interface, or a virtual network interface card (Wood, Fig. 1, elements 12, para. [0012]. This claim is rejected on the same grounds as claim 19.).


Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. (Pub. No.: US 2019/0014609) in view of Wood et al. (Pub. No.: US 2006/0080425) and Quarterman et al. (Pat. No.: US 7,681,131).
Regarding claim 7, the combination of Asakura and Wood discloses the apparatus of claim 1, but does not disclose wherein the probe ACL operates as one or more data collection rules to capture signatures of events that are happening on the component. However, in analogous art, Quarterman discloses that “[a]ppropriate data collection must gather Internet performance data using techniques that simultaneously record topology (including routes, paths, and changes over time) and performance (including loss and latency). The techniques used must be able to measure a significant proportion of the critical infrastructure of the entire Internet (col. 7, ln. 1-7).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asakura and Wood to allow for the probe ACL to operate as one or more data collection rules to capture signatures of events that are happening on the component. This would have produced predictable and desirable results, in that it would allow for well-known performance and data capturing techniques to be applied.
Regarding claim 14, the combination of Asakura and Wood discloses the non-transitory computer-readable medium of claim 8, but does not disclose wherein the probe ACL operates as one or more data collection rules to capture signatures of events that are happening on the component. However, in analogous art, Quarterman discloses that “[a]ppropriate data collection must gather Internet performance data using techniques that simultaneously record topology (including routes, paths, and changes over time) and performance (including loss and latency). The techniques used must be able to measure a significant proportion of the critical infrastructure of the entire Internet (col. 7, ln. 1-7).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asakura and Wood to allow for the probe ACL to operate as one or more data collection rules to capture signatures of events that are happening on the component. This would have produced predictable and desirable results, in that it would allow for well-known performance and data capturing techniques to be applied.
Regarding claim 21, the combination of Asakura and Wood discloses the method of claim 15, but does not disclose wherein the probe ACL operates as one or more data collection rules to capture signatures of events that are happening on the component. However, in analogous art, Quarterman discloses that “[a]ppropriate data collection must gather Internet performance data using techniques that simultaneously record topology (including routes, paths, and changes over time) and performance (including loss and latency). The techniques used must be able to measure a significant proportion of the critical infrastructure of the entire Internet (col. 7, ln. 1-7).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asakura and Wood to allow for the probe ACL to operate as one or more data collection rules to capture signatures of events that are happening on the component. This would have produced predictable and desirable results, in that it would allow for well-known performance and data capturing techniques to be applied.


Conclusion
Claims 1-21 are rejected. Claim 1 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        November 4, 2022